 1 MARGO A. RAISON, KERN COUNTY COUNSEL
   KATHLEEN RIVERA, Deputy (SBN 211606)
 2 Office of the County Counsel, County of Kern

 3 1115 Truxtun Avenue, Fourth Floor
   Bakersfield, CA 93301
 4 Telephone: (661) 868-3800
   Facsimile: (661) 868-3805
 5
   Attorneys for Defendant Kern County and
 6 Deputy Jason Ayala

 7

 8                                UNITED STATES DISTRIC COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10 MICKEL ERICK LEWIS JR., individually )              Case No. 1:21-CV-00378-NONE-JLT
   and as successor-in-interest to MICHAEL )
11 E. LEWIS, SR., ORIONA LEWIS; and           )        STIPULATED PROTECTIVE ORDER
                                                       (Doc. 13)
12 BRIONA LEWIS, individually and as          )
   successor-in-interest,                     )
13                                            )
                           Plaintiffs,        )
14                                            )
   vs.                                        )
15
                                              )
16 KERN   COUNTY     Deputy  JASON     AYALA, )
   and DOES 1-20, inclusive,                  )
17                                            )
                                              )
18                          Defendants.       )
19
            COME NOW, the parties in this matter and jointly present this Protective Order for the
20
     Court’s approval.
21
                                         PROTECTIVE ORDER
22

23 1.       PURPOSES AND LIMITATIONS:

24          Disclosure and discovery activity in this action are likely to involve production of

25 confidential, proprietary, or private information for which special protection from public disclosure

26 and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
27 the Parties in Mickel Erick Lewis Jr., et al. v. Kern County, et al., USDC Eastern District 1:21-cv-

28
                                                      1
     STIPULATED PROTECTIVE ORDER                                         1:21-CV-00378-NONE-JLT
 1 00378-NONE-JLT, petition the Court to enter the following Protective Order. Good cause

 2 appearing, the Court ORDERS as follows:

 3          This Order does not confer blanket protections on all disclosures or responses to discovery
 4 and that the protection it affords from public disclosure and use extends only to the limited

 5 information or items that are entitled to confidential treatment under the applicable legal principles.

 6 2.       DEFINITIONS:
 7          The following definitions shall govern the construction of this stipulation unless the context
 8 otherwise requires.

 9          (a)    CONFIDENTIAL Information. “CONFIDENTIAL Information” means any and
10 all information regardless of format or medium, that qualify for protection under Federal Rule of

11 Civil Procedure 26(c). In the context of the present case, it also includes, but is not limited to: (1)

12 any peace officer information protected by California Penal Code Section 832.7 and California

13
   Evidence Code Sections 1043 to 1047 and (2) Kern County Coroner records, photographs and
14
   testing results regarding decedent Michael E. Lewis, Sr.
15
           (b)      Disclosing Party. “Disclosing Party” means the party who discloses
16
   CONFIDENTIAL Information.
17
           (c)      Information. “Information” means discovery obtained through the use of
18
   interrogatories, requests for admission, requests for production of documents and things,
19
   depositions, subpoenas or other Information obtained during discovery.
20
           (d)      Notice. “Notice” means reasonable notice under the circumstances. The manner
21
   and amount of Notice shall be governed by the particular circumstances.
22
           (e)      Person. “Person” means person as defined in California Evidence Code § 175.
23
           (f)      Documents. “Documents” means all written, recorded, graphic, or electronically
24
   stored matter whatsoever, by subpoena or by agreement, deposition transcripts and exhibits,
25
   interrogatory answers, responses to requests for admissions, and any portion of any Court papers
26
   that quote from the foregoing and any other disclosure or discovery material that is designated by
27

28
                                                        2
     STIPULATED PROTECTIVE ORDER                                            1:21-CV-00378-NONE-JLT
 1 the parties as “Confidential.” The term “documents” is limited to material or information produced

 2 in the above-captioned litigation.

 3 3.      SCOPE AND INTENT:
 4         (a)     Until further order of the Court or stipulation of the parties, all Information
 5 designated as “CONFIDENTIAL” by the Disclosing Party, to the extent such Information discloses

 6 CONFIDENTIAL Information, shall be subject to this stipulation. However, nothing in this

 7 stipulation shall prevent any party from seeking a modification of this stipulation or objecting to

 8 the designation of Information as CONFIDENTIAL Information which the party believes to be

 9 otherwise improper.
10         (b)     The purpose and intent of this Order is to protect CONFIDENTIAL Information

11 produced by both parties. Nothing in this stipulation shall be construed to change existing law or

12 shift existing burdens. The Parties acknowledge that this Order does not confer blanket protections

13 on all disclosures, or responses to discovery, and that the protection it affords extends only to the

14 limited information, or items, that are entitled under the applicable legal principles to treatment as

15 confidential.

16         (c)     The protections conferred by this Stipulated Protective Order cover not only

17 Confidential Information (as defined above), but also any information copied or extracted

18 therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

19 conversations, or presentations by parties or counsel to or in court or in other settings that might
20 reveal Confidential Information.

21         (d)     The parties recognize and acknowledge that some CONFIDENTIAL Information

22 which may be sought is so sensitive that a party may refuse to disclose the Information even under

23 the protection of this stipulation. In such event, this stipulation shall not be deemed consent or an

24 admission that such Information is discoverable and a party may resist disclosure until the matter

25 has been heard by the Court.

26         (e)     This stipulation is the product of negotiations and, for purposes of construction and

27 interpretation, shall not be deemed to have been drafted by one party.

28
                                                       3
     STIPULATED PROTECTIVE ORDER                                           1:21-CV-00378-NONE-JLT
 1          (f)    This stipulation shall be submitted for the signature of the Judge assigned to this
 2 case in an ex parte manner without need of a formally noticed motion.

 3 4.       DESIGNATION OF “CONFIDENTIAL INFORMATION”:
 4          Any Disclosing Party may designate Information, or any portion of such Information, as
 5 CONFIDENTIAL Information by placing the word “CONFIDENTIAL” on the Information. By

 6 designating Information as CONFIDENTIAL, the Disclosing Party warrants that the designation is

 7 made in good faith and on reasonable belief that the Information so designated is

 8 CONFIDENTIAL Information as defined above.

 9 5.       ORAL DEPOSITION TESTIMONY:

10          A party may designate as CONFIDENTIAL Information, Information disclosed during oral

11 deposition by stating so on the record or in writing within 30 days from receipt of the transcript.

12 Where documents that have been designated as CONFIDENTIAL are entered into the record of a

13 deposition or where CONFIDENTIAL Information is disclosed during deposition, such portion of

14 the deposition containing CONFIDENTIAL Information shall be separately bound and marked

15 “CONFIDENTIAL – UNDER PROTECTIVE ORDER” in a conspicuous place and shall be

16 subject to the provisions of this stipulation.

17 6.       OBJECTION TO DESIGNATION:

18          A party may at any time object to the designation of Information as CONFIDENTIAL. At

19 that time, the burden shall be on the Designating Party to seek an order from the Court determining
20 that the Information sought to be designated CONFIDENTIAL is and should be designated as

21 CONFIDENTIAL. The Challenging Party shall initiate the dispute resolution process under Local

22 Rule 251, FRCP 37 et seq. Failing informal resolution between the parties, the Designating Party

23 may file and serve a Motion for Protective Order with the Court in compliance with Local Rule

24 251, FRCP 37, including the Joint Stipulation Procedure. The parties agree that if the Motion for

25 Protective Order is filed within 21 days of the written challenge (subject to extension upon

26 agreement of the Parties), the Document or Information will retain its original designation until the
27 Court rules on the Motion for Protective Order. If the Designating Party does not file a motion

28 within the 21 day period following a challenge, the material is no longer designated as
                                                       4
     STIPULATED PROTECTIVE ORDER                                          1:21-CV-00378-NONE-JLT
 1 CONFIDENTIAL for purposes of this Stipulation, but that change in designation does not bar the

 2 Designating Party from subsequently filing a motion for a protective order.

 3 7.       INFORMATION WHICH IS NOT CONFIDENTIAL:
 4          Notwithstanding the designation of Information as CONFIDENTIAL, such Information
 5 shall not be CONFIDENTIAL Information, nor shall disclosure be limited in accordance with this

 6 stipulation where such Information, is at the time of disclosure, in the public domain by publication

 7 otherwise.

 8 8.       CONFIDENTIAL INFORMATION OBTAINED FROM THIRD PARTIES:
 9          If CONFIDENTIAL Information is obtained from a third party, the third party may adopt
10 the benefits and burdens of this stipulation. Likewise, any party may designate material or

11 Information obtained from a third party as CONFIDENTIAL.

12 9.       INADVERTENT FAILURE TO DESIGNATE:
13          An inadvertent failure to designate qualified information or items as CONFIDENTIAL
14 does not, standing alone, waive the Designating Party’s right to secure protection under this

15 Stipulated Protective Order for such material. If material is appropriately designated as

16 Confidential after the material was initially produced, the Receiving Party, on notification of the

17 designation, must make reasonable efforts to assure that the material is treated in accordance with

18 the provisions of this Order.

19 10.      DOCUMENTS FILED WITH THE COURT:

20          If a party wishes to file documents with the Court which contain material designated

21 CONFIDENTIAL, that party SHALL comply with Local Rules 140 and 141.

22 11.      DISSEMINATION TO THIRD PARTIES:

23          (a)    CONFIDENTIAL Information shall be disclosed only to the parties to this

24 stipulation, their experts, consultants, and counsel. Before any person receives access to

25 CONFIDENTIAL Information, each shall execute a copy of the form attached hereto as Exhibit A,

26 reciting that he, she or it has read a copy of this stipulation and agrees to be bound by its terms.
27          (b)    If any person who has obtained CONFIDENTIAL Information under the terms of

28 this stipulation receives a subpoena commanding the production of CONFIDENTIAL Information,
                                                        5
     STIPULATED PROTECTIVE ORDER                                           1:21-CV-00378-NONE-JLT
 1 such person shall promptly notify the Disclosing Party of the service of the subpoena. The person

 2 receiving the subpoena shall not produce any CONFIDENTIAL Information in response to the

 3 subpoena without either the prior written consent of the Disclosing Party or order of the Court.

 4         (c)     Upon being notified that a subpoena has been served seeking information
 5 designated as CONFIDENTIAL by a Designating Party, that Designating Party shall shoulder the

 6 burden of objecting to and opposing enforcement of any such subpoena.

 7 12.     USE OF CONFIDENTIAL INFORMATION DURING TRIAL:
 8         All documents produced in discovery, regardless of their designation, shall be identifiable
 9 as exhibits for purposes of trial. The Designating Party shall bare responsibility for any special
10 treatment to be given with respect to information designated as CONFIDENTIAL. The Parties will

11 identify in their exchange of Pre-Trial exhibit lists any special treatment to be given to each

12 CONFIDENTIAL document which may be used at trial. To the extent that any party intends to

13 object to the introduction of evidence, the objecting party shall identify how any CONFIDENTIAL

14 Information shall be treated for purposes of use at trial. Any party opposing the treatment of the

15 CONFIDENTIAL information shall object in the exchange of Pre-Trial exhibit lists, and the party

16 seeking CONFIDENTIAL treatment of information SHALL notify the Court in the joint pretrial

17 conference statement of this intention and SHALL seek an order related to the introduction of this

18 evidence at trial. The moving party SHALL comply with the Court’s pretrial order regarding

19 whether this order will be sought in limine or otherwise. If a party seeks to introduce at trial
20 evidence which that party has designated as CONFIDENTIAL Information, other parties which

21 desire to use said information, are not required to notify the Court of the intent to use the

22 CONFIDENTIAL Information.

23         A party may also seek to use CONFIDENTIAL Information for purposes of rebuttal but are

24 required to notify the Court prior to introducing the evidence at trial.

25 13.     DUTY TO USE REASONABLE CARE:

26         All persons bound by this stipulation shall have the duty to use reasonable care and

27 precaution to prevent violations thereof.

28 //
                                                       6
     STIPULATED PROTECTIVE ORDER                                              1:21-CV-00378-NONE-JLT
 1 14.     RETURN/DESTRUCTION OF DOCUMENTS:
 2         Within 60 days after final termination of this action, including all appeals, each party shall
 3 be responsible for returning or destroying all original and/or copies of all CONFIDENTIAL

 4 Information produced during the course of this action and subject to this order, including all excerpts

 5 thereof. Whether the Protected Material is returned or destroyed, the Receiving Party must submit

 6 a written certification to the Producing Party (and, if not the same person or entity, to the Designating

 7 Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected

 8 Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained any

 9 copies, abstracts, compilations, summaries or any other format reproducing or capturing any of the
10 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

11 of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

12 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

13 and expert work product, even if such materials contain Protected Material. Any such archival copies

14 that contain or constitute Protected Material remain subject to this Protective Order as set forth in

15 Section 4 (DURATION).

16 15.     COMPLIANCE WITH DISCOVERY REQUESTS – PRIVILEGE LOG:
17         If a party withholds information that is responsive to a discovery request by claiming that it
18 is privileged or otherwise protected from discovery, that party shall promptly prepare and provide a

19 privilege log that is sufficiently detailed and informative for the opposing party to assess whether a
20 document’s designation as privileged is justified. (See Fed. R. Civ. Proc. 26(b)(5).) The privilege

21 log shall set forth the privilege relied upon and specify separately for each document or for each

22 category of similarly situated documents, and only where applicable information is available or

23 ascertainable: (a) the title and description of the documents, including number of pages or Bates-

24 number range; (b) the subject matter addressed in the document; (c) the identity and position of its

25 author(s); (d) the identify and position of all addressees and recipients; (e) the date the document

26 was prepared and, if different, the date(s) on which it was sent to or shared with persons other than
27 its author(s); and (f) the specific basis for the claim that the document is privileged and protected.

28
                                                        7
     STIPULATED PROTECTIVE ORDER                                            1:21-CV-00378-NONE-JLT
 1 Communications involving counsel that post-date the filing of the complaint need not be placed on

 2 a privilege log.

 3 16.      MODIFICATIONS AND AMENDMENTS:
 4          Except as to those modifications made by the Court, this stipulation may be modified or
 5 amended without leave of Court by unanimous written agreement of the parties hereto.

 6 17.      DURATION OF STIPULATION:
 7          Provided the court makes this stipulation an order of the Court, this stipulation shall survive
 8 and remain in full force and effect after the termination of this lawsuit, whether by final

 9 judgment after exhaustion of all appeals or by dismissal, and the Court shall retain jurisdiction over
10 the parties and their attorneys for the purpose of enforcing the terms of this stipulation.

11

12                                         Respectfully submitted,
13
     Dated: June 17, 2021          MARGO A. RAISON, COUNTY COUNSEL
14

15
                                           By:    /s/ Kathleen Rivera
16                                                Kathleen Rivera, Deputy
                                                  Attorneys for Defendant
17
     Dated: June 17, 2021          TONI JARAMILLA, A PROFESSIONAL LAW CORP.
18

19
                                           By:    ________________________
20                                                Toni Jaramilla,
21                                                Attorney for Plaintiffs

22 Dated: June 17, 2021            ALEXANDER MORRISON + FEHR LLP

23

24                                         By:    __________________
                                                  J. Bernard Alexander, III
25                                                Attorney for Plaintiffs
26
27

28
                                                       8
     STIPULATED PROTECTIVE ORDER                                           1:21-CV-00378-NONE-JLT
 1                                     [PROPOSED] ORDER
 2        Based on the above-stipulation and the court finding good cause.
 3

 4
     IT IS SO ORDERED.
 5

 6
       Dated:   June 21, 2021                           _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   9
     STIPULATED PROTECTIVE ORDER                                      1:21-CV-00378-NONE-JLT
 1
                                    EXHIBIT A
 2
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________ [print or type full name], of _________________ [print or
 4
     type full address], declare under penalty of perjury that I have read in its entirety and understand the
 5
     Protective Order that was issued by the U.S. Magistrate in the case of Mickel Erick Lewis, Jr., et al.
 6
     v. Kern County, et al., USDC Eastern District 1:21-cv-00378-NONE-JLT., and I agree to comply
 7
     with and to be bound by all the terms of this Protective Order and I understand and acknowledge that
 8
     failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
 9
     solemnly promise that I will not disclose in any manner any information or item that is subject to this
10
     Protective Order to any person or entity except in strict compliance with the provisions of this Order.
11
            I further agree to submit to the jurisdiction of the U.S. District Court for the purpose of
12
     enforcing the terms of this Protective Order, even if such enforcement proceedings occur after
13
     termination of this action.
14

15
     Date: ______________________________________
16

17 City and State where sworn and signed: _________________________________

18

19 Printed name: _______________________________
20

21 Signature: __________________________________

22

23

24

25

26
27

28
                                                        10
     STIPULATED PROTECTIVE ORDER                                            1:21-CV-00378-NONE-JLT
